DETAILED ACTION
Status of the Claims
This Office Action is Responsive to the Applicant’s communication filed on May, 20 2022 and July 5, 2022. In view of these communications, claims 8 and 11-12 have been canceled and independent claims 1 and 15 have been amended. Claims 1-7, 9-10 and 13-15 are pending in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages, filed May 20, 2022, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 112 and 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 103, necessitated by amendments to the claims.

Drawings
The drawings are objected to because the controllable switches (120, 122, 124) are not drawn with conventional switch notation, but rather appear to be drawn as diodes.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “a controllable switch . . . configured to operate only when the electrical machine is in the generation mode” is not supported by the specification. From the applicant’s specification, the controllable switch does not only operate in the generation mode, but rather is the mechanism that switches from a motoring mode to a generation mode (Applicant’s specification ¶28). Thus, for purposes of examination, the limitation will be interpreted to mean that the series regulator is operated in generation mode when the controllable switch is actuated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 and 13-15 are rejected is rejected under 35 U.S.C. 103 as being unpatentable over Pfeilschifter et al. US20190210475A1 in view of Franke US20110133677A1.
Regarding claim 1, Pfeilschifter discloses an electrical machine (EM) configured to operate in a driving/motoring mode and a charging/generation mode (Pfeilschifter; FIGS. 1-2; ¶53). 
Pfeilschifter discloses the electrical machine (EM, EM’) a DCDC converter (20) which receives a voltage from an energy store (10, 110). The disclosed circuit provides an electrical bridge between the energy store and the electrical machine (EM, EM’) and is thus considered a bridge circuit connected to a terminal of the electrical machine. This circuit is configured to operate only when the electrical machine (EM) is in the motoring mode, or being provided power from the energy store. The energy store (10, 110) being a battery and configured to receive Direct Current (DC) voltage from the battery (Pfeilschifter; FIG. 1; ¶53). 	
Pfeilschifter discloses a bypass switch (40), or a controllable switch, separate from the bridge circuit and configured to operate only when the electrical machine is in the charging, or generation, mode along paths I and II (Pfeilschifter; FIGS. 1-2; ¶53). The bypass switch (40) is connected to the terminal of the electrical machine (EM) and configured to receive the voltage from the electrical machine (EM) (Pfeilschifter; FIG. 1-2; ¶52). The bypass switch (40) is connected to the battery (10, 110) and configured to supply charging current to the battery in response to actuation of the bypass switch (Pfeilschifter; FIGS. 1-2; ¶52). 
Pfeilschifter discloses a control unit (CT) connected to the bypass switch (40)and configured to provide an actuating signal to actuate the bypass switch (Pfeilschifter; FIG. 1; ¶51). 
Pfeilschifter discloses that the control unit (CT) determines a voltage level of the energy store, or battery (Pfeilschifter; ¶54) and according to the voltage value send a signal to the bypass switch (40) (Pfeilschifter; ¶55).
Pfeilschifter is silent as to the bridge circuit supplying Alternating Current (AC) voltage to the terminal of the electrical machine and  a reverse connected series diode connected to the bridge circuit and configured to prevent the bridge circuit from charging the battery in the generating mode, where the reverse connected series diode comprises: an anode connected to a positive terminal of the battery; and a cathode connected to the bridge circuit.
Frank discloses a three phase inverter (101), or a bridge circuit, arranged between a power source (BZ) and an electric machine (EM) (Franke; FIG. 1; ¶68). By definition an inverter converts energy. A well-known type of inverter converts DC voltage from a battery and converts it to AC voltage to operate an EM. 
Franke discloses a reverse series diode (103) where the cathode is connected to a bridge circuit (101) and the anode is connected to an energy source (BZ). The diode is used to prevent backflow of energy into a battery (Franke; FIG. 8; ¶80).
It would be obvious to provide the reverse series diode to the bridge circuit of Pfeilschifter in order to prevent back feed of energy into the energy source that could cause overcharging and damage to the battery (Franke; ¶80).
Regarding claim 3, Pfeilschifter discloses that the control unit closes the bypass switch, or provides an actuating signal, in response to a voltage level of the battery not above a load limit, or a predetermined threshold voltage (Pfeilschifter; ¶13). Thus, it follows that the bypass switch is open in response to the voltage level of the battery being greater than a load limit.
Regarding claim 9, Pfeilschifter teaches and electrical machine (EM’) including a first terminal (connected to PS1) and a second terminal (connected to PS2) and a third terminal (PS3) (Pfeilschifter; FIG. 2). Bypass switch (40) is used in conjunction with a power inverter (WR) which includes switches B1, B2 and B3, each connected to a respective terminal of the electrical machine (EM’) (Pfeilschifter; FIG. 2).
Regarding claim 13, Pfeilschifter discloses a DCDC circuit, or bridge circuit, that includes a plurality of switches (Z1 and Z2) (Pfeilschifter; FIG. 2). 
Regarding claim 14, Pfeilschifter discloses the DCDC circuit, or bridge circuit, comprising an inductor (L), which is a well-known to perform as a driver, connected to each of the plurality of switches (Z1, Z2) (Pfeilschifter; FIG. 2).
Regarding claim 15, Pfeilschifter discloses an electrical machine (EM) configured to operate in a driving/motoring mode and a charging/generation mode (Pfeilschifter; FIGS. 1-2; ¶53). 
Pfeilschifter discloses the electrical machine (EM, EM’) a DCDC converter (20) which receives a voltage from an energy store (10, 110). The disclosed circuit provides an electrical bridge between the energy store and the electrical machine (EM, EM’) and is thus considered a bridge circuit connected to a terminal of the electrical machine. This circuit is configured to operate only when the electrical machine (EM) is in the motoring mode, or being provided power from the energy store. The energy store (10, 110) being a battery and configured to receive Direct Current (DC) voltage from the battery (Pfeilschifter; FIG. 1; ¶53). 	
Pfeilschifter discloses a bypass switch (40), or a controllable switch, separate from the bridge circuit and configured to operate only when the electrical machine is in the charging, or generation, mode along paths I and II (Pfeilschifter; FIGS. 1-2; ¶53). The bypass switch (40) is connected to the terminal of the electrical machine (EM) and configured to receive the voltage from the electrical machine (EM) (Pfeilschifter; FIG. 1-2; ¶52). The bypass switch (40) is connected to the battery (10, 110) and configured to supply charging current to the battery in response to actuation of the bypass switch (Pfeilschifter; FIGS. 1-2; ¶52). 
Pfeilschifter discloses a control unit (CT) connected to the bypass switch (40)and configured to provide an actuating signal to actuate the bypass switch (Pfeilschifter; FIG. 1; ¶51). 
Pfeilschifter discloses that the control unit (CT) determines a voltage level of the energy store, or battery (Pfeilschifter; ¶54) and according to the voltage value send a signal to the bypass switch (40) (Pfeilschifter; ¶55).
Pfeilschifter is silent as to the bridge circuit supplying Alternating Current (AC) voltage to the terminal of the electrical machine and  a reverse connected series diode connected to the bridge circuit and configured to prevent the bridge circuit from charging the battery in the generating mode, where the reverse connected series diode comprises: an anode connected to a positive terminal of the battery; and a cathode connected to the bridge circuit.
Franke discloses a three phase inverter (101), or a bridge circuit, arranged between a power source (BZ) and an electric machine (EM) (Franke; FIG. 1; ¶68). By definition an inverter converts energy. A well-known type of inverter converts DC voltage from a battery and converts it to AC voltage to operate an EM. 
Franke discloses a reverse series diode (103) where the cathode is connected to a bridge circuit (101) and the anode is connected to an energy source (BZ). The diode is used to prevent backflow of energy into a battery (Franke; FIG. 8; ¶80).
It would be obvious to provide the reverse series diode to the bridge circuit of Pfeilschifter in order to prevent back feed of energy into the energy source that could cause overcharging and damage to the battery (Franke; ¶80).

Claims 2, 4-6 and 10 are rejected is rejected under 35 U.S.C. 103 as being unpatentable over Pfeilschifter in view of Franke, and further in view of Arai et al. US20090243550A1.
Regarding claim 2, Pfeilschifter discloses a switching element (40).
Pfeilschifter is silent as to the controllable switch being a power semiconductor device and the anode of the controllable switch being connected to the terminal of the electrical machine and a cathode of the controllable switch being connected to a positive terminal of the battery.
A power semiconductor device is well-known in the art to provide a switching function.
Arai discloses the anode of the switches (S1-S3) being connected to the 3-phase AC generator (1) and the cathode of switches (S1-S3) being connected to a positive terminal of battery (3) (Arai; FIG. 1; ¶111-113) and a gate of the switches (S1-S3)  is connected to output of driver circuit TA of the thyristor-firing circuit 41, which is connected to the charge controller 30 (FIG. 1; ¶111-119).
It would be obvious to one of ordinary skill to provide switches of Arai with the bridge of Pfeilschifter in order to provide details for actuating a semiconductor switch. The controller of Arai serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).
Regarding claim 4, Pfeilschifter is silent as to the controller providing the actuating signal to the controllable switch when an AC voltage generated at the terminal of the electrical machine is at a positive half cycle.
Arai discloses that the half-cycle of the AC voltage matches a half-cycle (T1) and is used to determine a peak voltage (Vp), which is input as a reference voltage (FIG. 4; ¶[152]-[157]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the bridge circuit of Pfeilschifter in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the battery of Pfeilschifter, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).
Regarding claim 5, Pfeilschifter is silent as to the controller is to provide the actuating signal to the controllable switch in response to an AC voltage generated at the terminal of the electrical machine being less than a third predetermined threshold voltage.
Arai discloses AC power output from the 3-phase AC generator is converted by the charger to supply power to the batteries. The charger includes the switches S1, S2, S3 as discussed with claim 1. The charge controller controls the charge amount of the battery. In FIG. 2, the rectangular wave indicates a threshold between H and L, which is synchronous with the triangular wave. Each of the triangular waves trigger a starting (and thus also a stopping) condition for inputting a firing signal. The threshold between H and L in the rectangular wave is interpreted as the third threshold. When less than a third threshold, it is shown that there is a constant triangular wave indicating no firing signal being input (Arai; FIG. 2; ¶[26]).
One of ordinary skill in the art at the time of invention would apply the controller of the rectification processor to the switching unit of Pfeilschifter in order to manage the amount of charge in the batteries to avoid an imbalance of charge amounts and prevent electrical loss (Arai; ¶16-19).
Regarding claim 6, Pfeilschifter is silent as to the controller regulating charging of the battery by delaying triggering of the controllable switch to control a peak current at which the battery is charged.
Arai discloses the charge controller (30) hastening each firing timing when the charge amount is low, and delays the firing timing when the charge amount is large (Arai; ¶[511]).
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Pfeilschifter in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the vehicle battery of Pfeilschifter, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).
Regarding claim 10, Pfeilschifter is silent as to the series regulator comprising a diode connected to the terminal of the electrical machine and to the controller to power the controller.
Arai discloses a charge controller (30) that includes a firing-sequence generator (31). The firing-sequence generator (31) includes diodes (D331-D336, D341-D346, D351-359) (Arai; ¶258-259) that powers the controller (30) (Arai; FIG. 11).
It would be obvious to one of ordinary skill in the art to provide the diodes of Arai to that of Pfeilschifter in order to power the controller. Because the controller of Pfeilschifter is connected to the bypass switch (40), the controller is also connected to the electrical machine (EM). Thus, the diode is connected to a terminal of the EM.
It would be obvious to one of ordinary skill to provide the control system of Arai with the inverter of Pfeilschifter in order to provide details of a control system, particularly the actuating unit, for actuating the switches. The controller of Arai, by monitoring the voltage level of the battery of Pfeilschifter, serves to improve the safety of the system as it reduces the chance that the battery will be overcharged/discharged [thus preventing damage to the system and/or any humans inside/nearby the vehicle from heat/fire/explosion/gas/chemical burn] and improving the user convenience by extending the service lifetime of the battery, optimizing the current charge of the battery and helping to ensure the user is notified by e.g. low battery condition (Arai; ¶16-19).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Arai and in further view of Vovos et al. US 20160111994 A1.
Regarding claim 7, Pfeilschifter does not explicitly disclose a sensor system to provide a signal indicative of a rotor position of the electrical machine to the controller, wherein the controller is configured to provide the actuating signal based on the signal from the sensor system. 
Vovos discloses a rotor position sensor to monitor the rotor speed and position when an ISG 350 is driven to certain speeds and reduced. Depending on the detected losses the magnets on the rotor are demagnetized and the inverter is turned off or disabled (Vovos; Illustrated in annotated FIG. 3 shown below; ¶[86]-[88]).


    PNG
    media_image1.png
    736
    769
    media_image1.png
    Greyscale

It is known that an ISG includes a sensor to determine the rotor position. Thus, it would be obvious to provide the sensor of Vovos to the electrical machine of Pfeilschifter in order to provide charging that accounts for losses from the rotor (Vovos; ¶[88]).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakakibara US20130257062A1 discloses a motoring mode including a circuit for bypassing a boost circuit to the load. However, this reference does not disclose a generating mode.
Hao et al US10110103B1 discloses a circuit that bypasses a converter, however, when the bypass circuit is opened, the converter acts as a boost/buck converter to regulate the voltage of the bus.
Horihata et al. US20140334044A1 discusses a rotary electric machine for a vehicle.
Weber et al. US20090080228A1 teaches a bridge circuit for an electrical machine configured to operate in a motoring mode. The bridge circuit is connected to a battery and configured to receive DC voltage and supply AC voltage to the electrical machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859